Title: 22 [i.e. 23] Fryday.
From: Adams, John
To: 


       A pleasant Day. I can as easily still the fierce Tempests or Stop the rapid Thunderbolt, as command the motions and operations of my own mind. I am dull, and inactive, and all my Resolution, all the Spirits I can muster, are insufficient to rouse me from this senseless Torpitude. My Brains seem constantly in as great Confusion, and wild disorder, as Miltons Chaos. They are numb, dead. I have never any bright, refulgent Ideas. Every Thing appears in my mind, dim and obscure like objects seen thro’ a dirty glass or roiled water. Drank Tea at the Colonels. Spent the Evening at Mr. Putnams.
      